Case: 1:13-cv-02635 Document #: 257-3 Filed: 12/20/19 Page 1 of 3 PageID #:3405




                        Exhibit A
  Case: 1:13-cv-02635 Document #: 257-3 Filed: 12/20/19 Page 2 of 3 PageID #:3406




                                                                                                                                          Mayer Brown LLP
                                                                                                                                    71 South Wacker Drive
                                                                                                                               Chicago, Illinois 60606-4637

                                                                                                                                Main Tel +1 312 782 0600
                                                                                                                                Main Fax +1 312 701 7711
December 30, 2016                                                                                                                      www.mayerbrown.com


                                                                                                                               Laura R. Hammargren
                                                                                                                               Direct Tel +1 312 701 8146
                                                                                                                               Direct Fax +1 312 706 8210
Michael Bartolic                                                                                                              lhammargren@mayerbrown.com
Roberts Bartolic LLP
208 South LaSalle Street
Suite 1420
Chicago, IL 60604


Re:      Carlson v. Northrop Grumman Corp., No. 13-cv-
         2635 (N.D. Ill.) – Data Production

Dear Michael:

       As set forth in Defendants’ December 23, 2016 correspondence, Defendants agreed to
supplement their response to ROG No. 16 and RFP No. 40 with certain information about the
individuals identified in the chart from Defendants’ Amended Response to Interrogatory No. 16,
served December 15, 2016.

        Accordingly, in Exhibit A attached to this letter, Defendants have provided, for those
individuals, the following information: (1) MYID number; (2) termination date; (3) sector and
program; (4) BPC code; (5) hourly rate; and (6) original hire date and most recent hire date. As
stated in our objections and our December 23 letter, your request in subpart (e) of RFP No. 40,
the amount of Cash Severance to which the person would have been entitled under the Plan, is
data that Northrop does not generate in the regular course of its business. By producing the
attached data, Northrop is not waiving any objections it may have to the relevance or propriety of
such calculations, particularly as Northrop’s investigation related to these individuals and this
data is still preliminary and still ongoing, nor does Northrop waive any of its objections that
Plaintiffs do not adequately represent these individuals as part of any putative class.

       Northrop has produced this data as Highly Confidential under the terms of the protective
order currently in place.

Sincerely,

Laura Hammargren
Laura R. Hammargren




  Mayer Brown LLP operates in combination with other Mayer Brown entities (the "Mayer Brown Practices"), which have offices in North America,
                     Europe and Asia and are associated with Tauil & Chequer Advogados, a Brazilian law partnership.
      Case: 1:13-cv-02635 Document #: 257-3 Filed: 12/20/19 Page 3 of 3 PageID #:3407
Mayer Brown LLP


    Michael Bartolic
    December 30, 2016
    Page 2

    cc:     Nancy Ross
            Abby Bartine
            Kira Hettinger
            Joe Barton




    722651057
